Citation Nr: 0600967	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-07 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Joyner


INTRODUCTION

The veteran served on active duty from January 1994 to May 
1999 and from November 2000 to May 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

In September 2005, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

The Board notes that in the veteran's VA Form 9, he limited 
his appeal to the issue of entitlement to service connection 
for right knee disability.  He withdrew his appeal for 
service connection for left knee disability and 
gastroesophageal reflux disease.


FINDING OF FACT

The veteran's current right knee disability is etiologically 
related to service.


CONCLUSION OF LAW

Right knee disability was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board has found the evidence currently of record to be 
sufficient to substantiate the veteran's claim for service 
connection for right knee disability.  Therefore, no further 
development with respect to this matter is required under the 
VCAA or the implementing regulations.

Factual Background

The report of a service entrance exam dated in July 1993 
shows that the veteran's right knee was found to be normal.  
Service medical records note that in March 1994 the veteran 
was seen for complaints of sore knees and ankles.  An April 
1994 service medical record notes complaints of right knee 
pain for one month and two weeks, cause unknown.  Also noted 
is that the veteran said that the pain had been off and on 
ever since his first visit in March 1994.  The assessment was 
retropatellar pain syndrome of the right knee.  A March 1997 
service medical record notes that the veteran's knee exam was 
normal.  An October 1997 service medical record notes the 
veteran's complaints of aching knees.  The October 1997 
medical record also notes that the veteran was seen for this 
in 1994.  The veteran stated that his knees hurt mostly when 
he is running.  The assessment was overuse knee injury.  The 
January 2000 reenlistment examination was negative for any 
knee disability.  A February 2000 service medical record 
notes the veteran's complaints of pain in both knees.  A 
March 2000 service medical record notes complaints of right 
knee problems.  Specifically, the veteran said that when he 
runs he feels like his right knee is popping.  A May 2000 
service medical record notes the veteran's complaint of right 
knee pain.  A June 2000 service medical record notes 
complaints of popping and grinding in his knees.  Additional 
service medical records from June, July, and August 2000 note 
the veteran's complaints of right knee pain.  A Medical Board 
determined in January 2001 that the veteran had chronic 
bilateral knee pain secondary to retropatellar pain syndrome 
which existed prior to entry into active duty and was not 
permanently aggravated by service.  A March 2001 Medical 
Board report with a handwritten note at the top stating, 
"Corrected Copy," notes that the veteran had chronic 
bilateral knee pain secondary to retropatellar pain syndrome 
that began in 1994, and that the disability was incurred 
while entitled to base pay and did not exist prior to 
service.

A December 2001 VA examination report notes that the veteran 
had bilateral retropatellar pain syndrome in service.  Also 
noted is that the veteran currently has bilateral knee pain.  
The diagnosis was bilateral retropatellar pain syndrome.  The 
examiner opined that this condition is related to the 
veteran's knee problems in service.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
right knee disability because it was incurred during his 
first period active duty.  

Service medical records document extensive complaints of 
bilateral knee pain, beginning in March 1994.  A diagnosis of 
retropatellar pain syndrome of the right knee was made in 
April 1994.  Importantly, there is no persuasive evidence 
that any right knee disability preexisted service.  In fact, 
service medical records also document that (according to the 
corrected copy of a Medical Board Evaluation) the veteran's 
right knee disability did not exist prior to service.  
Furthermore, according to the report of a December 2001 VA 
examination, the veteran has a current diagnosis of bilateral 
retropatellar pain syndrome which is related to the in-
service knee problems.  Accordingly, service connection for 
right knee disability is warranted.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for right knee disability 
is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


